*230Opinion of the Court, by
Ch. J. Bosi.e.
THIS was an action on the case, brought by Gaines as executor of Jackson, against Hampton as administrator of Holliday, for a deceit alleged to have been committed by Holliday in bis lifetime, in regard, to the. title of a slav.e sqld by him to Jackson.,
lianson. for plaintiff; Crittenden, for defendant.
ílampton, for plea, alleged that “ be is not guilty, in fnanner and form as the plaintiff in his declaration hath alleged;” and upon this plea issue was joined, and a Verdict and judgment were rendered thereon for the defendant; to reverse which, the plaintiff this writ of error.
It is most manifest-, that the plea is bad, and that the issue joined thereon is immaterial. The declaration does not allege that the defendant was guilty of the deceit, but that his intestate was; and as the plea only denies that the defendant was guilty^ it is- plainly not responsive to the allegation.
The judgment is, therefore, erroneous, and must be reversed with costs, and the cause be remanded, that a repleader may be awarded, and further proceedings had, not inconsistent herewith. ’